Exhibit 10.2

CEO CHANGE IN CONTROL SEVERANCE AGREEMENT

This CEO CHANGE IN CONTROL SEVERANCE AGREEMENT (“Agreement”), is dated as of
            (the “Effective Date”) and made by and between Blue Coat Systems,
Inc., a Delaware corporation (the “Company”), and Michael J. Borman
(“Employee”).

NOW THEREFORE, in consideration of the mutual covenants and agreements of the
parties set forth in this Agreement, and of other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound, agree as follows:

ARTICLE 1

TERM AND NATURE OF AGREEMENT

Section 1.01. Term. This Agreement shall be in force until the fourth
anniversary of the Effective Date, and thereafter renew for automatic one-year
terms, unless the Company shall give the Employee written notice of termination
at least 30 days before the expiration of the then current term, provided that
no Change in Control has occurred prior to such date. Notwithstanding the
foregoing, this Agreement shall terminate (i) 12 months after a Change in
Control (subject to satisfaction of any obligations hereunder as a result of a
termination of employment prior to such expiration) and (ii) upon on any
termination of employment prior to a Change in Control.

Section 1.02. At-Will Employment. Nothing in this Agreement shall change the
at-will nature of Employee’s employment with the Company.

ARTICLE 2

CHANGE IN CONTROL TERMINATION

Section 2.01. Severance Benefits.

(a) If upon, or within 18 months following, or within two months preceding a
Change in Control, Employee is terminated by the Company without Cause or
Employee resigns for Good Reason, Employee shall be entitled to the following
(“Change in Control Severance Benefits”), provided that Employee executes and
lets become effective a release of claims, in the form attached hereto as
Exhibit A (the “Release”), within 45 days following the termination of
employment:

(i) a lump sum cash payment equal to the sum of (x) 150% of Employee’s
then-existing annual base salary and (y) the Employee’s annual target incentive
compensation under the Employee’s then existing incentive compensation plan,
which shall be paid as soon as administratively practicable provided the Release
has become effective, and, in any event, no later than two



--------------------------------------------------------------------------------

and one-half (2 1/2) months after the end of the taxable year of the Employee in
which the termination of employment occurs;

(ii) payment or reimbursement of health benefit continuation coverage under
COBRA or otherwise from the termination date through the earlier of (A) 18
months following the termination date or (B) the date Employee becomes eligible
for health benefits with another employer, which shall be paid no later than the
month of such coverage; and

(iii) all of the Employee’s unvested and outstanding Equity Awards shall become
100% vested and exercisable, and in the case of restricted stock units, settled
within 30 days of termination.

(b) Definitions. For purposes of this Agreement, the following definitions shall
have the following meanings:

(i) “Cause” shall exist if: (A) Employee is convicted of, or pleads guilty or no
contest to, a felony; (B) Employee engages in any act of fraud or dishonesty
that relates to the performance of his duties and is detrimental, or reasonably
likely to be detrimental, to the Company; (C) Employee materially breaches any
material agreement with the Company; (D) Employee commits any material violation
of Company policy; or (E) Employee fails, refuses or neglects to perform the
services required of Employee in his position at the Company; provided, however,
that any action under (C), (D) or (E) that is curable without material detriment
to the Company will not constitute Cause if corrected within 30 days following
written notice thereof to the Employee by the Board of Directors, such notice to
state with specificity the nature of the failure.

(ii) “Change in Control” means the occurrence of any one or more of the
following:

(A) the consummation of a merger or consolidation of the Company with or into
any other entity (other than with any entity or group in which Executive has not
less than a 5% beneficial interest) pursuant to which the holders of outstanding
equity of the Company immediately prior to such merger or consolidation hold
directly or indirectly 50% or less of the voting power of the equity securities
of the surviving entity;

(B) the sale or other disposition of all or substantially all of the Company’s
assets (other than to any entity or group in which Executive has not less than a
5% beneficial interest);

(C) any acquisition by any person or persons (other than any entity or group in
which Executive has not less than a 5% beneficial interest) of the beneficial
ownership of more than 50% of the voting power of the Company’s equity
securities in a single transaction or series of related transactions; provided,
however, that an underwritten public

 

2



--------------------------------------------------------------------------------

offering of the Company’s securities shall not be considered a Change in
Control; or

(D) if during any period of 12 consecutive months, individuals who at the
beginning of any such period constitute the Board cease for any reason to
constitute at least a majority thereof, unless the election, or the nomination
for election by the Company’s stockholders, of each director of the Company
first elected during such period was approved or recommended by at least a
majority of the directors then still in office who were directors of the Company
at the beginning of any such period and any such newly approved directors;

provided, however, that a transaction shall not constitute a Change in Control
if its sole purpose is to change the state of the Company’s incorporation or to
create a holding company that will be owned in substantially the same
proportions by the persons who directly or indirectly held the Company’s
securities immediately before such transaction.

(iii) “Good Reason” means:

(A) a material diminution of Employee’s then-existing annual base salary (other
than in connection with an action affecting a majority of the executive officers
of the Company);

(B) relocation of the principal place of Employee’s employment to a location
that is more than 50 miles from the principal place of Employee’s employment
immediately prior to the date of the Change in Control; or

(C) a material reduction in the Employee’s authority, duties or responsibilities
after the Change in Control when compared to Employee’s authority, duties and
responsibilities prior to the Change in Control;

provided that notwithstanding the foregoing, an Employee’s termination will not
be for Good Reason unless the Employee (x) notifies the Company in writing of
the existence of the condition which the Employee believes constitutes Good
Reason within 90 days of the initial existence of such condition (which notice
specifically identifies such condition), (y) gives the Company at least 30 days
following the date on which the Company receives such notice (and prior to
termination) in which to remedy the condition, and (z) if the Company does not
remedy such condition within such period, actually terminates employment within
15 days after the expiration of such remedy period (and before the Company
remedies such condition).

(iv) “Equity Awards” means all options to purchase shares of Company common
stock as well as any and all other stock-based awards granted to the Employee,
including but not limited to stock bonus awards, restricted stock,

 

3



--------------------------------------------------------------------------------

restricted stock units or stock appreciation rights, except for performance
stock awards which remain subject to performance criteria as of the Effective
Date (provided that any portion of the award subject to time based vesting will
vest to the extent of the time based component).

Section 2.02. Resignation of Corporate Offices. In connection with any
termination of employment following a Change in Control, Employee will resign
Employee’s office, if any, as a director, officer, trustee or employee of the
Company, its subsidiaries or affiliates and of any other corporation or trust of
which Employee serves as such at the request of the Company, effective as of the
date of termination of employment.

Section 2.03. Accrued Compensation and Benefits. In connection with any
termination of employment upon or following a Change in Control (whether or not
under Section 2.01 above), the Company shall pay Employee’s earned but unpaid
base salary and other vested but unpaid cash entitlements for the period through
and including the termination of employment, including unused earned vacation
pay and unreimbursed documented business expenses incurred by Employee prior to
the date of termination (collectively “Accrued Compensation and Expenses”), as
required by law and the applicable Company plan or policy. In addition, Employee
shall be entitled to any other vested benefits earned by Employee for the period
through and including the termination date of Employee’s employment under any
other employee benefit plans and arrangements maintained by the Company, in
accordance with the terms of such plans and arrangements, except as modified
herein (collectively “Accrued Benefits”). Any Accrued Compensation and Expenses
to which the Employee is entitled shall be paid to the Employee in cash as soon
as administratively practicable after the termination, and, in any event, no
later than two and one-half (2-1/2) months after the end of the taxable year of
the Employee in which the termination occurs. Any Accrued Benefits to which the
Employee is entitled shall be paid to the Employee as provided in the relevant
plans and arrangement.

Section 2.04. Continuing Obligations. Employee acknowledges his or her
continuing obligations under the Confidential and Non-Disclosure Agreement with
the Company, including but not limited to Employee’s obligations not to use or
disclose, at any time, any trade secret, confidential or proprietary information
of the Company.

ARTICLE 3

MISCELLANEOUS

Section 3.01. Assignment; Successors and Assigns. This Agreement shall inure to
the benefit of and be enforceable by Employee’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees, and legatees. If Employee should die or become subject to a permanent
disability while any amount is owed but unpaid to Employee hereunder, all such
amounts, unless otherwise provided

 

4



--------------------------------------------------------------------------------

herein, shall be paid to Employee’s devisee, legatee, legal guardian or other
designee, or if there is no such designee, to Employee’s estate. Employee’s
rights hereunder shall not otherwise be assignable. This Agreement shall be
binding on the Company’s successors and assigns.

Section 3.02. Dispute Resolution. To ensure rapid and economical resolution of
any and all disputes that might arise in connection with this Agreement,
Employee and the Company agree that any and all disputes, claims, and causes of
action, in law or equity, arising from or relating to this Agreement or its
enforcement, performance, breach, or interpretation, will be resolved solely and
exclusively by final, binding, and confidential arbitration, by a single
arbitrator, in San Francisco, California, and conducted by Judicial
Arbitration & Mediation Services, Inc. (“JAMS”) under its then-existing
employment rules and procedures. Nothing in this section, however, is intended
to prevent either party from obtaining injunctive relief in court to prevent
irreparable harm pending the conclusion of any such arbitration. Each party to
an arbitration or litigation hereunder shall be responsible for the payment of
its own attorneys’ fees.

Section 3.03. Unfunded Agreement. The obligations of the Company under this
Agreement represent an unsecured, unfunded promise to pay benefits to Employee
and/or Employee’s beneficiaries, and shall not entitle Employee or such
beneficiaries to a preferential claim to any asset of the Company.

Section 3.04. Non-Exclusivity of Benefits. Unless specifically provided herein,
neither the provisions of this Agreement nor the benefits provided hereunder
shall reduce any amounts otherwise payable, or in any way diminish Employee’s
rights as an employee of the Company, whether existing now or hereafter, under
any compensation and/or benefit plans (qualified or nonqualified), programs,
policies, or practices provided by the Company, for which Employee may qualify;
provided that the Change in Control Severance Benefits shall not be duplicative
of any severance benefits under any such plans, programs, policies or practices
and that any amounts payable to Employee hereunder shall be reduced by any
amounts paid to Employee as required by any applicable federal, state or local
law (including without limitation the WARN Act) in connection with any
termination of Employee’s employment. Vested benefits or other amounts which
Employee is otherwise entitled to receive under any plan, policy, practice, or
program of the Company (i.e., including, but not limited to, vested benefits
under any qualified or nonqualified retirement plan, but not including severance
benefits), at or subsequent to the termination date shall be payable in
accordance with such plan, policy, practice, or program except as expressly
modified by this Agreement.

Section 3.05. Mitigation. In no event shall Employee be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to Employee under any of the provisions of this Agreement nor shall the amount
of any payment or benefit hereunder be reduced by any compensation earned by
Employee as a result of employment by another employer.

Section 3.06. Entire Agreement. This Agreement, together with the offer letter,
dated August 30, 2010, between Employee and the Company, represents the entire

 

5



--------------------------------------------------------------------------------

agreement between Employee and the Company and its affiliates with respect to
Employee’s severance rights in a Change in Control situation, and is primary to
and supersedes all prior and contemporaneous discussions, negotiations, and
agreements concerning such rights, including, but not limited to, any rights
under the Company’s Executive Separation Policy.

Section 3.07. Tax Withholding. Notwithstanding anything in this Agreement to the
contrary, the Company shall withhold from any amounts payable under this
Agreement all federal, state, city, or other taxes as are legally required to be
withheld.

Section 3.08. Waiver of Rights. The waiver by either party of a breach of any
provision of this Agreement shall not operate or be construed as a continuing
waiver or as a consent to or waiver of any subsequent breach hereof.

Section 3.09. Severability. In the event any provision of the Agreement shall be
held illegal or invalid for any reason, the illegality or invalidity shall not
affect the remaining parts of the Agreement, and the Agreement shall be
construed and enforced as if the illegal or invalid provision had not been
included.

Section 3.10. Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of California without reference to
principles of conflict of laws.

Section 3.11. Counterparts. This Agreement may be signed in several
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were on the same instrument.

Section 3.12. Code Section 409A. This Agreement and the payments and benefits
hereunder are intended to qualify for the short-term deferral exception to
Section 409A of the Code, and all regulations, rulings and other guidance issued
thereunder, all as amended and in effect from time to time (“Section 409A”),
described in Treasury Regulation Section 1.409A-1(b)(4) to the maximum extent
possible, and to the extent they do not so qualify, they are intended to qualify
for the involuntary separation pay plan exception to Section 409A described in
Treasury Regulation Section 1.409A-1(b)(9)(iii) to the maximum extent possible.
To the extent Section 409A is applicable to this Agreement, this Agreement is
intended to comply with Section 409A. Without limiting the generality of the
foregoing, if on the date of termination of employment Employee is a “specified
employee” within the meaning of Section 409A as determined in accordance with
the Company’s procedures for making such determination, to the extent required
in order to comply with Section 409A, amounts that would otherwise be payable
under this Agreement during the six-month period immediately following the
termination date shall instead be paid on the first business day after the date
that is six months following the termination date. All references herein to
“termination date” or “termination of employment” shall mean separation from
service as an employee within the meaning of Section 409A. The Company makes no
representation or warranty and shall have no liability to the Employee or any
other person if any provisions of this Agreement are determined to constitute
deferred compensation subject to Section 409A of the Code but

 

6



--------------------------------------------------------------------------------

do not satisfy an exemption from, or the conditions of, such Section. Except as
otherwise expressly provided herein, to the extent any expense reimbursement or
the provision of any in-kind benefit under this Agreement is determined to be
subject to Section 409A of the Code, the amount of any such expenses eligible
for reimbursement, or the provision of any in-kind benefit, in one calendar year
shall not affect the expenses eligible for reimbursement in any other taxable
year (except for any lifetime or other aggregate limitation applicable to
medical expenses), in no event shall any expenses be reimbursed after the last
day of the calendar year following the calendar year in which you incurred such
expenses, and in no event shall any right to reimbursement or the provision of
any in-kind benefit be subject to liquidation or exchange for another benefit.

[Signature page follows]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Employee have executed this Agreement,
to be effective as of the date and year first written above.

 

BLUE COAT SYSTEMS, INC. By:    

Name:

Title:

 

EMPLOYEE:

By:    

Name:

Title:

 

8



--------------------------------------------------------------------------------

EXHIBIT A

GENERAL RELEASE OF ALL CLAIMS

In consideration of the Change in Control Severance Payment to be paid to
            (“Employee”) by Blue Coat Systems, Inc. ( the “Company”), as
described in the attached Executive Change in Control Severance Agreement (the
“Agreement”), Employee, on Employee’s own behalf and on behalf of Employee’s
heirs, executors, administrators and assigns, to the fullest extent permitted by
applicable law, hereby fully and forever releases and discharges the Company and
its past, present and future directors, officers, employees, agents, successors,
predecessors, subsidiaries, parent, shareholders, employee benefit plans and
assigns (together called “the Releasees”), from all known and unknown claims and
causes of action including, without limitation, any claims or causes of action
arising out of or relating in any way to Employee’s employment with the Company,
including the termination of that employment.

Employee understands and agrees that this General Release of All Claims (the
“Release”) is a full and complete waiver of all claims including, without
limitation, claims of wrongful discharge, constructive discharge, breach of
contract, breach of the covenant of good faith and fair dealing, harassment,
retaliation, discrimination, violation of public policy, defamation, invasion of
privacy, interference with a leave of absence, personal injury or emotional
distress and claims under Title VII of the Civil Rights Act of 1964, the Fair
Labor Standards Act, the Equal Pay Act of 1963, the Americans With Disabilities
Act, the Civil Rights Act of 1866, the Age Discrimination in Employment Act of
1967 (ADEA), the California Labor Code, the California Fair Employment and
Housing Act or any other federal or state law or regulation relating to
employment or employment discrimination. Employee further understands and agrees
that this waiver includes all claims, known and unknown, to the greatest extent
permitted by applicable law. Notwithstanding the foregoing, this Release does
not apply to (x) claims which cannot be released as a matter of law, (y) any
right Employee may have to enforce the Agreement or (z) Employee’s eligibility
for indemnification in accordance with applicable laws, the charter and bylaws
of the Company or any indemnification agreement or fiduciary insurance policy
Employee has with the Company.

Employee also hereby agrees that nothing contained in this Release shall
constitute or be treated as an admission of liability or wrongdoing by the
Releasees or Employee.

In addition, Employee hereby expressly waives any and all rights and benefits
conferred upon Employee by the provisions of Section 1542 of the Civil Code of
the State of California, and any law of any jurisdiction of similar effect.
Section 1542 states as follows:

 

A-1



--------------------------------------------------------------------------------

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

If any provision of this Release is found to be unenforceable, it shall not
affect the enforceability of the remaining provisions and the court shall
enforce all remaining provisions to the fullest extent permitted by applicable
law.

This Release constitutes the entire agreement between Employee and Releasees
with regard to the subject matter of this Release. It supersedes any other
agreements, representations or understandings, whether oral or written and
whether express or implied, which relate to the subject matter of this Release.
Employee understands and agrees that this Release may be modified only in a
written document signed by Employee and a duly authorized officer of the
Company.

Employee agrees that the Company shall have no duty to provide to Employee any
severance benefits described in the Agreement unless and until Employee (a) has
signed the Company’s Proprietary Information and Inventions Agreement (“PIIA”)
and (b) has returned to the Company any and all of the Company’s property in
Employee’s possession or under Employee’s control (including, but not limited
to, cellular phones; computers; keys; credit cards; access badges; Company files
or documents, including copies thereof; or facsimile machines). Employee further
agrees that at all times in the future Employee shall remain bound by the PIIA.

Employee understands that Employee has the right to consult with an attorney
before signing this Release. Employee also understands that Employee has [21/45]
days after receipt of this Release to review and consider this Release, discuss
it with an attorney of Employee’s own choosing, and decide to execute it or not
execute it. Employee also understands that Employee may revoke this Release
during a period of seven days after Employee signs it and that this Release will
not become effective for seven days after Employee signs it (and then only if
Employee does not revoke it). In order to revoke this Release, within seven days
after Employee executes this Release Employee must deliver to              at
the Company a letter stating that Employee is revoking it. Employee understands
that if Employee chooses to revoke this Release within seven days after Employee
signs it, Employee will not receive any Change in Control Severance Payment and
the Release will have no effect.

[Signature page follows]

 

A-2



--------------------------------------------------------------------------------

Employee states that before signing this Release, Employee:

Has read it;

Understands it;

Knows that he or she is giving up important rights;

Is aware of his or her right to consult an attorney before signing it; and

Has signed it knowingly and voluntarily.

 

Date:  

 

 

 

Signature

 

Print Full Name

 

A-3